Citation Nr: 0520501	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-20 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for pulmonary 
emphysema prior to May 25, 2004, and an evaluation in excess 
of 10 percent as of May 25, 2004.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the noncompensable evaluation for 
pulmonary emphysema.

In a January 2005 rating decision, the RO granted a 
10 percent evaluation for pulmonary emphysema, effective May 
25, 2004.  While the veteran was granted an increased 
evaluation, the 10 percent evaluation is not the maximum 
evaluation for the disability, and thus the appeal continues.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).


FINDINGS OF FACT

1.  Prior to May 25, 2005, pulmonary emphysema was manifested 
by FEV-1 of 97 percent of predicted and FEV-1/FVC of 
96 percent of predicted value.  

2.  As of May 25, 2005, pulmonary emphysema is manifested by 
FEV-1 of 76 percent of predicted and FEV-1/FVC was 
105 percent of predicted value.


CONCLUSION OF LAW

The criteria for a compensable evaluation prior to May 25, 
2005, and an evaluation in excess of 10 percent as of May 25, 
2005, for pulmonary emphysema have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.97, 
Diagnostic Code 6603 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter sent to the veteran.  Since 
this letter fully provided notice of elements (1), (2), (3), 
and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. ----, ----, No. 02-1077, slip op. at 
33 (April 14, 2005).  In addition, it must be noted that the 
veteran is aware of that the evidence necessary to 
substantiate his claim for an increased evaluation is 
evidence that his disability has worsened.  In statements 
from the veteran, he continues to assert that his disability 
is worse than the current evaluation contemplates.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA attempted to obtain private 
medical records from two physicians.  One of the private 
doctor's office stated that it did not have any records 
pertaining to the veteran.  With the other physician, the 
letter sent to the office was returned to VA.  In June 2001, 
the RO properly informed the veteran of its inability to 
obtain these records and offered the veteran an opportunity 
to obtain the records himself and submit them.  The veteran 
did not submit any private medical records.  He has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  VA has provided the veteran 
with three examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

Service connection for bronchitis was granted by means of a 
January 1946 rating decision and assigned a noncompensable 
evaluation.  

In December 2000, the veteran submitted a claim for increase.  
He stated that over the past several years he had noticed a 
definite progression of the severity of his disability.  The 
veteran stated he was severely congested every morning and 
that he would cough up phlegm.  He also stated he had 
shortness of breath with even small amounts of physical 
activity.  He noted that inhalers only slightly controlled 
his symptoms.  

A March 2001 VA examination report shows that the veteran 
stated his chronic bronchitis had become worse over the 
years.  He stated that over the last five years he had 
developed daily flare-ups with productive cough, wheezing, 
and shortness of breath.  Physical examination revealed no 
evidence of right ventricular hypertrophy.  The examiner 
stated the veteran's weight had been stable.  There was no 
kyphoscoliosis or pectus excavatum.  Examination of the chest 
revealed scattered rhonchi and scattered wheezing throughout 
the lung fields.  There were no basilar rales.  The examiner 
waited to read the diagnostic tests before entering a 
diagnosis.  An April 2001 chest x-ray showed diffuse 
interstitial pulmonary fibrosis with pulmonary emphysema.  A 
March 2001 pulmonary function test showed spirometry within 
normal limits.  Lung volumes were within normal limits.  
Diffusion capacity was within normal limits.  "FEF 25-75 
changed by 10%" was interpreted as an insignificant response 
to bronchodilators.  The examiner entered a diagnosis of 
pulmonary emphysema with diffuse interstitial pulmonary 
fibrosis.  

An April 2001 pulmonary function test shows that FEV-1 was 
97 percent of the predicted value, and FEV-1/FVC was 
96 percent of the predicted value.  The examiner noted the 
veteran coughed a lot and put forth a good effort.  

A January 2003 VA examination report shows the veteran stated 
he began to experience intermittent episodes of shortness of 
breath accompanied by a productive cough.  He stated that he 
experienced daily productive cough, which was worse when he 
would get up in the morning.  The examiner stated that a 
January 2003 chest x-ray showed extensive interstitial 
changes.  There were no focal areas of consolidation.  
Pulmonary vascularity was normal.  There was no significant 
interval change when compared to the April 2001 examination.  
The examiner entered a diagnosis of chronic obstructive 
pulmonary disease with diffuse interstitial pulmonary 
fibrosis.  

A February 2003 VA pulmonary function test shows that FEV-1 
was 101 percent.  FEV-1/FVC was 102 percent.  The examiner 
noted the veteran coughed a lot and put forth a good effort.  

A May 2004 VA examination report shows that the veteran 
reported he had a significant cough in the morning, which 
produced large volumes of sputum.  He stated his weight had 
been stable.  The veteran complained of dyspnea on exertion.  
He reported he used an inhaler several times a week.  The 
examiner entered a diagnosis of interstitial pulmonary 
disease.

A June 2004 VA pulmonary function test shows that FEV-1 was 
76 percent of the predicted value, and FEV-1/FVC was 
105 percent of the predicted value.  The examiner noted the 
veteran put forth a good effort.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected pulmonary emphysema is 
evaluated under Diagnostic Code 6603, which provides that a 
10 percent rating is warranted when FEV-1 is 71 to 80 percent 
of the predicted value, or the FEV-1/FVC ratio is 71 to 80 
percent of the predicted value, or a DLCO (SB) of 66 to 80 
percent of the predicted value.  38 C.F.R. § 4.97, Diagnostic 
Code 6603.  A 30 percent rating is warranted if FEV-1 is 56 
to 70 percent of the predicted value, or the FEV-1/FVC ratio 
is 56 to 70 percent of the predicted value, or; DLCO (SB) is 
56 to 65 percent of the predicted value.  Id.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a Diagnostic Code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a compensable evaluation prior to May 25, 2004, and 
an evaluation in excess of 10 percent as of May 25, 2004.  

Prior to May 25, 2004, the veteran had undergone two 
pulmonary function tests.  Those tests revealed that the 
veteran's pulmonary emphysema would not warrant a compensable 
evaluation under Diagnostic Code 6603.  Specifically, in 
April 2001, FEV-1 was 97 percent of the predicted value, and 
FEV-1/FVC was 96 percent of the predicted value.  In February 
2003, FEV-1 was 101 percent of the predicted value, and FEV-
1/FVC was 102 percent of the predicted value.  Such objective 
findings would not fall under the 10 percent evaluation under 
Diagnostic Code 6603.  See 38 C.F.R. § 4.97, Diagnostic Code 
6603.  Therefore, the preponderance of the evidence is 
against a finding that the pulmonary emphysema would warrant 
any more than a noncompensable evaluation.  See id.

At the time of the June 2005 pulmonary function test, FEV-1 
was 76 percent of the predicted value, and FEV-1/FVC was 
105 percent of the predicted value.  While the FEV-1/FVC of 
105 percent would not warrant a compensable evaluation, the 
FEV-1 of 76 percent of the predicted value would establish 
that the veteran met the 10 percent evaluation under 
Diagnostic Code 6603.  See id.  Thus, the RO was correct in 
resolving all reasonable doubt in favor of the veteran and 
granting the 10 percent evaluation, effective May 25, 2005.  
However, the preponderance of the evidence is against the 
finding that the veteran meets a 30 percent evaluation, as 
the FEV-1 and FEV-1/FVC are greater than 70 percent of 
predicted.  Id.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than the 
noncompensable evaluation, he was correct and a 10 percent 
evaluation was granted as of May 25, 2005.  However, to the 
extent that he asserts he warrants more than the 
noncompensable evaluation prior to May 2005 and an evaluation 
in excess of 10 percent as of May 2005, the objective medical 
findings do not support his assertions.  The Board has 
considered the veteran's complaints of shortness of breath 
with slight exertion and that he wakes up with a productive 
cough.  The criteria under Diagnostic Code 6603 are based 
upon the results of pulmonary function tests, which establish 
that the veteran's disability does not warrant a compensable 
evaluation prior to May 25, 2005, and does not warrant an 
evaluation in excess of 10 percent as of May 25, 2005.  

The Board notes that on each of the pulmonary function tests, 
the examiner noted the veteran put forth a good effort, which 
would indicate that the results of the pulmonary function 
tests were accurate (and that the veteran was cooperative).  
Unfortunately, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2005).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The Board regrets that a more favorable determination could 
not be made in this case.



	(CONTINUED ON NEXT PAGE)




ORDER

A compensable evaluation prior to May 25, 2005, and an 
evaluation in excess of 10 percent as of May 25, 2005, for 
pulmonary emphysema are denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


